Citation Nr: 1032759	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  09-14 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an effective date earlier than April 4, 2007, 
for service connection for diabetes mellitus.

2.  Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel






INTRODUCTION

The Veteran had active military service from September 1983 to 
December 1983 and from May 2004 to May 2005.

This appeal to the Board of Veterans' Appeals (Board) is from an 
August 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida that granted 
service connection for diabetes mellitus, and assigned a 20 
percent rating, effective April 4, 2007.  

In August 2010, the Veteran's representative submitted a 
statement expressing disagreement with the RO's November 2006 
rating decision denying the Veteran's claim for service 
connection for hypertension.  He also expressed disagreement with 
the RO's June 2009 rating decision increasing the Veteran's 
disability rating for his service-connected right and left upper 
extremity disabilities from 0 to 10 percent and denying his 
claims for service connection for bilateral carpel tunnel 
syndrome and a temporary total disability rating.  Unfortunately, 
this August 2010 statement was submitted too late to initiate an 
appeal of either the November 2006 or June 2009 decision.  38 
C.F.R. § 20.200 (2009).  However, that statement communicates the 
Veteran's desire to reopen the claims for service connection for 
hypertension and for a temporary total disability rating, and 
entitlement to higher disability ratings for his service-
connected right and left upper extremity disabilities.  Those 
issues are referred to the RO for appropriate action.

In August 2010, the Board advanced the Veteran's claims on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim for a higher initial rating for diabetes mellitus is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.



FINDING OF FACT

On April 4, 2007, the RO received the Veteran's first formal or 
informal communication or action indicating an intent to file a 
claim for service connection diabetes mellitus, or requesting a 
determination of entitlement, or evidencing a belief in 
entitlement to service connection for this disability.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than April 
4, 2007 for the grant of service connection for diabetes 
mellitus.  38 U.S.C.A. § 5110 (West Supp. 2005); 38 C.F.R. §§ 
3.1, 3.155, 3.159, 3.157, 3.400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the claims file reveals compliance with the notice and 
duty to assist requirements.  38 U.S.C.A. § 5100, et seq. (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  An April 2007 letter advised the Veteran of the evidence 
needed to substantiate his claim and explained what evidence VA 
was obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

That letter also informed him that a downstream disability rating 
and effective date would be assigned if his underlying claim for 
service connection was eventually granted, which it was.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO 
issued that notice letter prior to initially adjudicating his 
claim in August 2007, the preferred sequence, so the Board finds 
no timing error in the provision of the notice.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Where a claim arose in another context, such as the Veteran 
trying to establish his underlying entitlement to service 
connection, and that claim has been granted and he has appealed a 
downstream issue, such as the effective date of the grant of 
service connection, his initial underlying claim has been 
substantiated.  Because it has been proven, it thereby renders § 
5103(a) notice no longer required because the intended purpose of 
the notice has been fulfilled.  Goodwin v. Peake, 22 Vet App 128 
(2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Thereafter, once a notice of disagreement has been filed 
contesting a downstream issue such as the initial disability 
rating of effective date assigned for the award, the notice 
requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating 
decision and statement of the case control, including as to what 
evidence is necessary to establish a more favorable decision with 
respect to downstream elements of the claim.  The Veteran was 
sent the required statement of the case in March 2009 discussing 
the reasons and bases for assigning the particular rating at the 
time, and not a higher rating, and citing the applicable statutes 
and regulations.  The RO already had sent him notice in April 
2007 concerning the downstream disability rating and effective 
date elements of his claim.

And as for the duty to assist, the RO obtained the Veteran's 
service medical records service, service personnel records, 
private treatment records, and VA treatment records.  Hence, as 
there is no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist has 
been met.  38 U.S.C.A. § 5103A

An August 2007 rating decision granted service connection for 
diabetes mellitus, and assigned an initial 20 percent rating, 
effective April 4, 2007, the date the Veteran filed his claim for 
VA compensation benefits for that disability.  The Veteran seeks 
an earlier effective date for the grant of service connection.

Except as otherwise provided, the effective date of a rating and 
award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2009).  In cases involving direct service 
connection, the effective date will be the day following 
separation from active service or the date entitlement arose if 
the claim is received within one year after separation from 
service.  Otherwise, the effective date will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i) (2009).

A specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 
2002).  Any communication or action indicating an intent to apply 
for one or more VA benefits may be considered an informal claim.  
38 C.F.R. § 3.155 (2009).  An informal claim must identify the 
benefit sought.  An application is defined as a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p) (2009); Rodriguez v. West, 189 F.3d. 1351 
(Fed. Cir. 1999).

The Veteran separated from active duty on May 6, 2005.  On April 
4, 2007, the RO received a statement from the Veteran seeking 
service connection for diabetes mellitus.  That is the earliest 
formal or informal communication or action of record indicating 
an intent to file a claim for that disability, or requesting a 
determination of entitlement or evidencing a belief in 
entitlement to service connection for diabetes mellitus.  
38 C.F.R. §§ 3.1(p), 3.155 (2009); Rodriguez v. West, 189 F.3d. 
1351 (Fed. Cir. 1999).

In August 2007, the RO granted service connection and assigned an 
initial 20 percent rating, effective from the April 4, 2007, date 
of claim.  The Board finds no legal authority for assigning an 
earlier effective date.

According to 38 U.S.C.A. § 5110(a), the effective date can be no 
earlier than April 4, 2007, since that is the date of receipt of 
the Veteran's claim.  The Board has reviewed the record but finds 
neither a formal nor an informal communication which can be 
construed as a claim for service connection for diabetes mellitus 
prior to that date.  Indeed, the Veteran acknowledges that he did 
not submit a claim prior to that date.  Rather, he asserts that 
he is entitled to an effective date of May 4, 2006, as that is 
the date of the medical evidence upon which his grant of service 
connection was based.

The Board is sympathetic to the Veteran's position.  However, the 
law does not provide for such a basis upon which to assign an 
effective date.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2009).  The Board finds not claim earlier than April 4, 
2007.  Because that claim was received more than one year 
following the Veteran's separation from service, the effective 
date for service connection can be no earlier than the date of 
claim.

Accordingly, the Board finds that the preponderance of the 
evidence is against an effective date earlier than April 4, 2007 
for the grant of service connection for diabetes mellitus.   
Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than April 4, 2007, 
service connection for diabetes mellitus, is denied.


REMAND

The Veteran asserts that he is entitled to an initial rating 
higher than 20 percent for his diabetes mellitus because the RO 
assigned his initial disability rating based on medical evidence 
that was too old to reflect his current level of disability.  He 
claims that his disability involves a regulation of activities.

For diabetes mellitus, a 20 percent rating is assigned if the 
diabetes requires insulin and a restricted diet, or where oral 
hypoglycemic agents and a restricted diet are required.  A 40 
percent rating requires insulin, a restricted diet, and 
regulation of activities.  A 60 percent rating is assigned when 
the diabetes requires insulin, a restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
monthly visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2009).

To demonstrate a regulation of activities, medical evidence is 
required to show that both occupational and recreational 
activities have been restricted.  Camacho v. Nicholson, 21 Vet. 
App. 360 (2007).  Regulation of activities means avoidance of 
strenuous occupational and recreational activities.  38 C.F.R. § 
4.119, Diagnostic Code 7913 (2009).  Therefore, the Veteran's 
assertions regarding regulation of activities are insufficient 
evidence to address that issue.

In support of his claim, in April 2009, the Veteran submitted a 
portion of his VA treatment records with a handwritten note, 
purporting to be by a medical provider, indicating the Veteran 
should be on regulated activities such as daily walking exercise.  
While the Veteran presents that as evidence of the severity of 
his disability, in and of itself, it is not sufficiently 
probative to address the relevant rating criteria.  Not only is 
it conclusory in that it contains no rationale and is unclear as 
to whether it was provided in conjunction with a clinical 
examination, but it also does not appropriately address whether 
the Veteran's occupational and recreational activities have been 
restricted.  Bloom v. West, 12 Vet. App. 185 (1999) (a medical 
opinion based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of medical 
certainty).  Moreover, the handwritten note appears to suggest 
the Veteran is encouraged to exercise, rather than restrict or 
regulate his activities, which would be evidence against the 
Veteran's claim.  

The RO granted the Veteran's claim for service connection for 
diabetes mellitus and assigned an initial 20 percent disability 
rating in August 2007.  At that time, his most recent VA 
examination was conducted in May 2006, approximately nine months 
before the rating decision, was silent as to any regulation of 
activities due to the Veteran's disability.  A review of his 
records shows that there is also no other medical evidence of 
record (other than the previously mentioned handwritten note), as 
to whether the Veteran's disability requires a regulation of 
activities as the Veteran claims. 

VA is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A(a) (West 2002). This duty to assist includes 
conducting a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Where the available 
evidence is too old for an adequate evaluation of the Veteran's 
current condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

The Veteran has continued to maintain that his present level of 
disability is not adequately reflected by the findings of the May 
2006 exam.  That examination was conducted over four years ago.  
Therefore, the Board finds another examination is needed to 
reassess the severity of his diabetes mellitus.  Olsen v. 
Principi, 3 Vet. App. 480 (1992); Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992); Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday 
v. Brown, 7 Vet. App. 517 (1995);Green v. Derwinski, 1 Vet. App. 
121 (1991).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

1.  Schedule the Veteran for a VA examination 
to assess the severity of his diabetes 
mellitus.  The examiner should review the 
claim file and should note that review in the 
report.  The examiner should specifically 
address the rating criteria in 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2009), 
including providing an opinion as to whether 
the Veteran's diabetes mellitus is of such 
severity as to require the avoidance of 
strenuous occupational and recreational 
activities such that he has a regulation of 
activities.

2.  Then readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The Veteran is hereby advised that failure to report for a 
scheduled examination, without good cause, may have detrimental 
consequences on this pending claim. 
38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


